ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Replace Claim 1 and 10 filed on 2/9/2021 with the following:
1. (Currently Amended) A weak target detection method comprising:
transmitting a plurality of frequency modulated continuous wave (FMCW) signals during rotation of a microwave radar sensor;
receiving a plurality of echo signals reflected by a weak target;
determining a number of the plurality of echo signals in an accumulation, the number of the plurality of echo signals being smaller than or equal to a largest accumulation number, and the largest accumulation number indicating a maximum number of echo signals that are able to be accumulated based on a parameter associated with the microwave radar sensor;
accumulating and adding the plurality of echo signals, each including a frequency within a beam width of the microwave radar sensor, based on the number of the plurality of echo signals to form an accumulated echo signal, 





determining position information of the weak target according to the accumulated echo signal and detection thresholds within the beam width of the microwave radar sensor.

11. (Currently Amended) A microwave radar sensor comprising:
a rotating platform including a mounting bracket and an electric motor configured to drive the mounting bracket to rotate;
a radar antenna mounted at the mounting bracket and configured to rotate with the mounting bracket; and
a processer communicatively connected to the radar antenna and configured to:
          control the radar antenna to transmit a plurality of frequency modulated
continuous wave (FMCW) signals during rotation of the mounting bracket;
                    receive a plurality of echo signals reflected by a weak target 
        determine a number of the plurality of echo signals in an accumulation, the
number of the plurality of echo signals being smaller than or equal to a largest
accumulation number, and the largest accumulation number indicating a maximum
number of echo signals that are able to be accumulated based on a parameter associated with the microwave radar sensor;
     accumulate and add the plurality of echo signals, each including a frequency
within a beam width of the microwave radar sensor, based on the number of the plurality of echo signals to form an accumulated echo signal






determine position information of the weak target according to the accumulated
echo signal and detection thresholds within the beam width of the microwave radar
sensor.

Response to Arguments
Applicant's arguments, filed on 2/9/2021, in pages 8-13, with respect to Claims 1-10 have been fully considered.  An interview was held with the Applicant’s representative and the Examiner on 4/26/2019 and discussed overcoming 112(b) clarity issues. Examiner’s amendment has been done with the proposed claim amendment sent by the Applicant’s representative. 
Amendment to Claims 1, 10 and Examiner’s amendment overcomes 102/103 rejections. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determine a number of the plurality of echo signals in an accumulation, the number of the plurality of echo signals being smaller than or equal to a largest accumulation number, and the largest accumulation number indicating a maximum number of echo signals that are able to be accumulated based on a parameter associated with the microwave radar sensor; accumulate and add the plurality of echo signals, each including a frequency within a beam width of the microwave radar sensor, based on the number of the plurality of echo signals to form an accumulated echo signal; and determine position information of the weak target according to the accumulated echo signal and detection thresholds within the beam width of the microwave radar sensor”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 11, none of the prior art of record either taken alone or in combination discloses the claimed  “determine a number of the plurality of echo signals in an accumulation, the number of the plurality of echo signals being smaller than or equal to a largest accumulation number, and the largest accumulation number indicating a maximum number of echo signals that are able to be accumulated based on a parameter associated with the microwave radar sensor; accumulate and add the plurality of echo signals, each including a frequency within a beam width of the microwave radar sensor, based on the number of the plurality of echo signals to form an accumulated echo signal; and determine position information of the weak target according to the accumulated echo signal and detection thresholds within the beam width of the microwave radar sensor”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 12-20 depends ultimately from allowable, independent claim 11, so each of dependent claims 12-20 is allowable for, at least, the reasons for which independent claim 11 is allowable. 
The closest prior art is found to be:
Holt et al. (US 2019/0064338 A1) which discloses mechanically assisted phased array for extended scan limits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648